--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATE.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS
PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM AND THE ISSUER OF THESE SECURITIES HAS BEEN
PROVIDED WITH AN OPINION OF LEGAL COUNSEL TO THE HOLDER IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER OF THESE SECURITIES TO THE EFFECT THAT SUCH OFFER,
SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION UNDER SUCH
LAWS.
 


 

 Date of Issuance: _________, 2012 Number of Common Stock:  
                                  Warrant No. ___ (subject to adjustment)      

                                                                                                                                                                                                                                                                                                                                                                                                                                              
 

--------------------------------------------------------------------------------

 
SWEETWATER RESOURCES, INC.
A NEVADA CORPORATION
 

--------------------------------------------------------------------------------

 
Warrant


Sweetwater Resources, Inc., a Nevada corporation (the “Company”), for value
received, hereby certifies that _______________________ (the “Initial Holder”),
or its registered assigns (the Initial Holder or such registered assigns shall
be referred to as the “Registered Holder”), is entitled, subject to the terms
set forth below, to purchase from the Company at any time on or after the
Exercise Date and on or before the Expiration Date, up to ___________ shares
(the “Warrant Stock”) of the Company’s common stock, $0.001 par value per share
(“Common Stock”), at a purchase price of $0.75 per share (the “Purchase
Price”).  The number of shares of Warrant Stock and the Purchase Price may be
adjusted from time to time pursuant to the provisions of this Warrant.  As used
herein, “Exercise Date” means any date after the date hereof and prior to the
Expiration Date on which the Registered Holder elects by written notice to the
Company to exercise this Warrant.
 
This Warrant is issued pursuant to that Subscription Agreement, dated as of the
date hereof, by and between the Company and the Initial Holder.
 
1. Exercise
 
(a) Manner of Exercise
 
This Warrant may be exercised by the Registered Holder, in whole or in part, by
surrendering this Warrant, with the purchase/exercise form appended hereto as
Exhibit A duly executed by such Registered Holder or by such Registered Holder’s
duly authorized attorney, at the principal office of the Company, or at such
other office or agency as the Company may designate in writing, accompanied by
payment in full of the Purchase Price payable in respect of the number of shares
of Warrant Stock purchased upon such exercise.  The Purchase Price may be paid
by cash, check, or wire transfer.
 
(b) Effective Time of Exercise
 
 Each exercise of this Warrant shall be deemed to have been effected immediately
prior to the close of business on the day on which this Warrant shall have been
surrendered to the Company as provided in Section 1(a) above.  At such time, the
person or persons in whose name or names any certificates for Warrant Stock
shall be issuable upon such exercise as provided in Section 1(c) below shall be
deemed to have become the holder or holders of record of the Warrant Stock
represented by such certificates.
 
(c) Delivery to Holder
 
As soon as practicable after the exercise of this Warrant, in whole or in part,
and in any event within seven (7) business days thereafter, the Company at its
expense will cause to be issued in the name of, and delivered to, the Registered
Holder, or as such Holder (upon payment by such Holder of any applicable
transfer taxes) may direct:
 
 
1

--------------------------------------------------------------------------------

 
 
(i) a certificate or certificates for the number of shares of Warrant Stock to
which such Registered Holder shall be entitled, and
 
(ii) in case such exercise is in part only, a new warrant or warrants (dated the
date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of shares of Warrant Stock equal (without giving effect
to any adjustment therein) to the number of such shares called for on the face
of this Warrant minus the number of such shares purchased by the Registered
Holder upon such exercise as provided in Section 1(a) above.
 
(b) Maximum Exercise.  Notwithstanding anything herein to the contrary, the
number of shares of Warrant Stock that may be acquired by the Registered Holder
upon any exercise of this Warrant shall be limited to the extent necessary to
ensure that, following such exercise, the total number of shares of Common Stock
then beneficially owned by the Registered Holder and its affiliates and any
other persons whose beneficial ownership of Common Stock would be aggregated
with the Registered Holder’s for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended (“Exchange Act”), does not exceed 4.999% of the
total number of issued and outstanding shares of Common Stock of the Company
(including for such purpose the shares of Common Stock issuable upon such
exercise).  For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
thereunder.  Notwithstanding the foregoing, the Registered Holder may waive such
limitation on conversion contained in this Section 1(b) or increase or decrease
such limitation percentage to any other percentage as specified in a written
notice to the Company.
 
2. Adjustments
 
(a) Stock Splits and Dividends
 
If outstanding shares of the Company’s Common Stock shall be subdivided into a
greater number of shares or a dividend in Common Stock shall be paid in respect
of Common Stock, then the Purchase Price in effect immediately prior to such
subdivision or at the record date of such dividend shall simultaneously with the
effectiveness of such subdivision or immediately after the record date of such
dividend be proportionately reduced.  If outstanding shares of Common Stock
shall be combined into a smaller number of shares, then the Purchase Price in
effect immediately prior to such combination shall, simultaneously with the
effectiveness of such combination, be proportionately increased.  When any
adjustment is required to be made in the Purchase Price, the number of shares of
Warrant Stock purchasable upon the exercise of this Warrant shall be changed to
the number determined by dividing (i) an amount equal to the number of shares
issuable upon the exercise of this Warrant immediately prior to such adjustment,
multiplied by the Purchase Price in effect immediately prior to such adjustment,
by (ii) the Purchase Price in effect immediately after such adjustment.
 
(b) Reclassification, Etc
 
In case of any reclassification or change of the outstanding securities of the
Company or of any reorganization of the Company (or any other corporation the
stock or securities of which are at the time receivable upon the exercise of
this Warrant) or any similar corporate reorganization on or after the date
hereof, then and in each such case the Registered Holder, upon the exercise
hereof at any time after the consummation of such reclassification, change,
reorganization, merger or conveyance, shall be entitled to receive, in lieu of
the stock or other securities and property receivable upon the exercise hereof
prior to such consummation, the stock or other securities or property to which
such holder would have been entitled upon such consummation if such holder had
exercised this Warrant immediately prior thereto, all subject to further
adjustment as provided in this Section 2; and in each such case, the terms of
this Section 2 shall be applicable to the shares of stock or other securities
properly receivable upon the exercise of this Warrant after such consummation.
 
(c) Adjustment Certificate
 
When any adjustment is required to be made in the Warrant Stock or the Purchase
Price pursuant to this Section 2, the Company shall promptly mail to the
Registered Holder a certificate setting forth (i) a brief statement of the facts
requiring such adjustment, (ii) the Purchase Price after such adjustment and
(iii) the kind and amount of stock or other securities or property into which
this Warrant shall be exercisable after such adjustment.
 
3. Transfers
 
(a) Unregistered Security
 
This Warrant and the Warrant Stock have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”), and may not be sold, pledged,
distributed, offered for sale, transferred or otherwise disposed of in the
absence of (i) an effective registration statement under the Securities Act as
to this Warrant or such Warrant Stock and registration or qualification of this
Warrant or such Warrant Stock under any applicable U.S. federal or state
securities law then in effect, or (ii) an opinion of counsel, reasonably
satisfactory to the Company, that such registration or qualification is not
required.  Each certificate or other instrument for Warrant Stock issued upon
the exercise of this Warrant shall bear a legend substantially to the foregoing
effect.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Transferability
 
Subject to the provisions of Section 3(a) hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of the Warrant
with a properly executed assignment (in the form of Exhibit B hereto) at the
principal office of the Company.
 
(c) Warrant Register
 
The Company will maintain a register containing the names and addresses of the
Registered Holders of this Warrant.  Until any transfer of this Warrant is made
in the warrant register, the Company may treat the Registered Holder as the
absolute owner hereof for all purposes; provided, however, that if this Warrant
is properly assigned in blank, the Company may (but shall not be required to)
treat the bearer hereof as the absolute owner hereof for all purposes,
notwithstanding any notice to the contrary.  Any Registered Holder may change
such Registered Holder’s address as shown on the warrant register by written
notice to the Company requesting such change.
 
4. No Impairment
 
The Company will not, by amendment of its charter or through reorganization,
consolidation, merger, dissolution, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will (subject to Section 11 below) at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of the
Registered Holder against impairment.
 
5. Termination
 
This Warrant (and the right to purchase securities upon exercise hereof) shall
terminate two (2) years from the date of issuance of this Warrant (the
“Expiration Date”).
 
6. Notices of Certain Transactions
 
 In the event:
 
(a) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right, to
subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right, or
 
(b) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, or any consolidation or merger of the Company with
or into another corporation, or
 
(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company,
 
then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder a notice specifying, as the case may be, (i) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(ii) the effective date on which such reclassification, reorganization,
consolidation, merger, dissolution, liquidation or winding-up is to take place,
and the time, if any is to be fixed, as of which the holders of record of
Warrant Stock shall be entitled to exchange their shares of Warrant Stock (or
such other stock or securities) for securities or other property deliverable
upon such reclassification, reorganization, consolidation, merger, dissolution,
liquidation or winding-up.  Such notice shall be mailed at least ten (10) days
prior to the record date or effective date for the event specified in such
notice.
 
7. Reservation of Stock
 
The Company will at all times reserve and keep available out of its authorized
but unissued stock, solely for the issuance and delivery upon the exercise of
this Warrant and other similar Warrants, such number of its duly authorized
shares of Common Stock as from time to time shall be issuable upon the exercise
of this Warrant and other similar Warrants. All of the shares of Common Stock
issuable upon exercise of this Warrant and other similar Warrants, when issued
and delivered in accordance with the terms hereof and thereof, will be duly
authorized, validly issued, fully paid and non-assessable, subject to no lien or
other encumbrance other than restrictions on transfer arising under applicable
securities laws and restrictions imposed by Section 3 hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
8. Exchange of Warrants
 
Upon the surrender by the Registered Holder of any Warrant or Warrants, properly
endorsed, to the Company at the principal office of the Company, the Company
will, subject to the provisions of Section 3 hereof, issue and deliver to or
upon the order of such Holder, at the Company’s expense, a new Warrant or
Warrants of like tenor, in the name of such Registered Holder or as such
Registered Holder (upon payment by such Registered Holder of any applicable
transfer taxes) may direct, calling in the aggregate on the face or faces
thereof for the number of shares of Common Stock called for on the face or faces
of the Warrant or Warrants so surrendered.
 
9. Replacement of Warrants
 
Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and (in the case of loss, theft
or destruction) upon delivery of an indemnity agreement (with surety if
reasonably required) in an amount reasonably satisfactory to the Company, or (in
the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new Warrant of like tenor.
 
10. Notices
 
Any notice required or permitted by this Warrant shall be in writing and shall
be deemed sufficient upon receipt, when delivered personally or by courier,
overnight delivery service or confirmed facsimile, or forty-eight (48) hours
after being deposited in the regular mail as certified or registered mail
(airmail if sent internationally) with postage prepaid, addressed (a) if to the
Registered Holder, to the address of the Registered Holder most recently
furnished in writing to the Company and (b) if to the Company, to the address
set forth below or subsequently modified by written notice to the Registered
Holder.
 
11. No Rights as Stockholder
 
Until the exercise of this Warrant, the Registered Holder shall not have or
exercise any rights by virtue hereof as a stockholder of the Company.
 
12. Representations of Registered Holder
 
By acceptance of this Warrant, the Registered Holder hereby represents and
acknowledges to the Company that:
 
(a) this Warrant and the Warrant Stock are “restricted securities” as such term
is used in the rules and regulations under the Securities Act and that such
securities have not been and will not be registered under the Securities Act or
any state securities law, and that such securities must be held indefinitely
unless registration is effected or transfer can be made pursuant to appropriate
exemptions;
 
(b) the Registered Holder has read, and fully understands, the terms of this
Warrant set forth on its face and the attachments hereto, including the
restrictions on transfer contained herein;
 
(c) the Registered Holder is purchasing for investment for its own account and
not with a view to or for sale in connection with any distribution of this
Warrant and the Warrant Stock and it has no intention of selling such securities
in a public distribution in violation of the federal securities laws or any
applicable state securities laws; provided that nothing contained herein will
prevent the Registered Holder from transferring such securities in compliance
with the terms of this Warrant and the applicable federal and state securities
laws; and
 
(d) the Company may affix one or more legends, including a legend in
substantially the following form (in addition to any other legend(s), if any,
required by applicable state corporate and/or securities laws) to certificates
representing Warrant Stock:
 
 
4

--------------------------------------------------------------------------------

 
 
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATE.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS
PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM AND THE ISSUER OF THESE SECURITIES HAS BEEN
PROVIDED WITH AN OPINION OF LEGAL COUNSEL TO THE HOLDER IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER OF THESE SECURITIES TO THE EFFECT THAT SUCH OFFER,
SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION UNDER SUCH
LAWS.”
 
13. No Fractional Shares
 
No fractional shares will be issued in connection with any exercise
hereunder.  In lieu of any fractional shares which would otherwise be issuable,
the Company shall pay cash equal to the product of such fraction multiplied by
the fair market value of one such share on the date of exercise, as determined
in good faith by the Company’s Board of Directors.
 
14. Amendment or Waiver
 
Any term of this Warrant may be amended or waived upon written consent of the
Company and the Registered Holder.
 
15. Headings
 
The headings in this Warrant are for purposes of reference only and shall not
limit or otherwise affect the meaning of any provision of this Warrant.
 
16. Governing Law
 
This Warrant shall be governed, construed and interpreted in accordance with the
laws of the State of Nevada, without giving effect to principles of conflicts of
law.
 
[Remainder of Page Intentionally Left Blank]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
delivered by its authorized officer as of the date first above written.
 
SWEETWATER RESOURCES, INC., a Nevada corporation
 
Signed:                                                           

 
By:                                                                      


Title:                                                          




 
Address:
Madappilly House, Elenjipra P.O.,

 
Chalakudy Via., Kerala, India, 68027





 
 

[SIGNATURE PAGE TO SWEETWATER RESOURCES, INC. WARRANT]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PURCHASE/EXERCISE FORM
 
To:           SWEETWATER RESOURCES, INC. Dated:_________________
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
No. ___ hereby irrevocably elects to purchase _____ shares of the Common Stock
covered by such Warrant and herewith makes payment of $ _________, representing
the full purchase price for such shares at the price per share provided for in
such Warrant.
 
The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 12 of the Warrant and by its signature below
hereby makes such representations and warranties to the Company as of the date
hereof.
 
The undersigned further acknowledges that it has reviewed that certain
Subscription Agreement, dated as of ________, 2012, among the Company and
certain holders of the Company’s securities (as amended from time to time) and
agrees to be bound by such provisions.
 
Signature:                                                                      
 
Name
(print):                                                                      
 
Title (if
applic.)                                                                      
 
Company (if
applic.):                                                                      
 
 
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, _________________________________________ hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Warrant with respect to the number of shares of Common Stock covered thereby set
forth below, to:
 
Name of Assignee
Address/Fax Number
No. of Shares
                                         



 
Dated:                                                                                           
Signature:                                                                      
 


 
Witness:                                                                      



 
 

--------------------------------------------------------------------------------

 
